In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-21-00027-CV


                      ROBERT MICHAEL PHILIPPS, APPELLANT

                                             V.

            CYNTHIA JANE JACKSON AND WADE JACKSON, APPELLEES

                            On Appeal from the 181st District Court
                                    Randall County, Texas
                Trial Court No. 78,523-B, Honorable Titiana Frausto, Presiding

                                    February 24, 2021
                             MEMORANDUM OPINION
                      Before QUINN, C.J., and PARKER and DOSS, JJ.

       Appellant Robert Michael Philipps, proceeding pro se, appeals from the trial court’s

order expunging a lis pendens. We dismiss the appeal for want of jurisdiction.

       Generally, appellate courts only have jurisdiction over final judgments. Lehmann

v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). A judgment is final for purposes of

appeal if it disposes of all pending parties and claims. Id. We have jurisdiction to consider

immediate appeals of interlocutory orders only if a statute explicitly provides appellate

jurisdiction. Stary v. DeBord, 967 S.W.2d 352, 352–53 (Tex. 1998). An order cancelling
a lis pendens is neither a final judgment nor an interlocutory order made immediately

appealable by statute. Margetis v. Bayview Loan Servicing, LLC, 553 S.W.3d 643, 644–

45 (Tex. App.—Waco 2018, no pet.); Smith v. Schwartz, No. 02-15-00146-CV, 2015 Tex.

App. LEXIS 5944, at *1–2 (Tex. App.—Fort Worth June 11, 2015, no pet.) (per curiam)

(mem. op.) (stating that “we find no statutory authority for an appeal of an interlocutory

order expunging notices of lis pendens.”); Casmir v. Frontera Energy, LLC, No. 14-12-

00023-CV, 2012 Tex. App. LEXIS 1225, at *1 (Tex. App.—Houston [14th Dist.] Feb. 16,

2012, no pet.) (per curiam) (mem. op.) (dismissing an appeal from an order expunging a

lis pendens).

      Questioning whether we had jurisdiction over the appeal, we notified Philipps of

our concern and directed him to explain in writing why jurisdiction exists. His reply was

due no later than February 11, 2021. To date, Philipps has not replied or otherwise

attempted to explain how we have jurisdiction over this appeal.

      Accordingly, we dismiss this appeal for want of jurisdiction.



                                                       Per Curiam